DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a continuation to Application No. 16/827287, now abandoned, which is a continuation of Application No. 15/854437, now US Patent No. 10597129.
3.	Claims 1-10 are pending in the application; it is also noted that claims 1-10 of the present application are identical to claims 1-10 of the most recent parent application.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all claimed “internal working parts” must be shown (with appropriate reference characters correlated to the feature(s) as described in the written description of the specification) or the feature(s) canceled from the claim(s).  The claims specify: internal working parts includes at least a portion of one of a drive shaft, straightener intake flow guide vanes, pre-swirl stator vanes, an impeller housing, an impeller hub, impeller blades, a confusor/stator housing, a confusor/stator hub, an interchangeable blade assembly including blades and stator vanes, a steering shaft, spoke vanes and flow guide vanes (which is not entirely consistent with that disclosed since the specification indicates that the steering vane 403 is also an internal working part but it is not clear how the steering vane is an internal working part since it is external); therefore, all of these features must be shown.  In addition, the claimed “jump-up steering vane” must be shown.
5.	The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the ‘internal working parts’ as disclosed in the specification (with an appropriate reference character correlated to this feature as described in the written description):  Any structural detail essential for a proper understanding of the disclosed invention should be shown in the drawing figures.  MPEP § 608.02(d).  The specification in paragraph [0007] discloses that the plurality of internal working parts can include at least a portion of one of a drive shaft, intake flow guide vanes, anti-swirl stator vanes, an impeller housing, an impeller hub and blades, a confusor/stator housing, a confusor/stator hub and blades, a steering shaft, steering spoke vanes, flow guide vanes and steering vane.  And then the specification further discloses in paragraph [0038] that the internal working parts can include portions of a drive shaft 204, straightener intake flow guide vanes 206, pre-swirl stator vanes 208, an impeller housing 251, an impeller hub 252 and blades 250, a confusor/stator housing 242, a confusor/stator hub 243 and interchangeable blades 244a, and stator vanes 244, a steering shaft 501, spoke vanes 502, flow guide vanes 503, and steering vane 403.  These two disclosures are not consistent and all of these features must be shown, including the disclosed features described differently in paragraph [007] that are not included in paragraph [0038].  The steering vane being retractable must also be shown; Fig. 4 shows a steering vane [403] but does not show it being retractable; only one stationary position is shown.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 208 is used for ‘directional or pre-swirl stator vanes’, ‘one or more pre-swirl stator vanes’, ‘pre-swirl stator vanes’ and ‘volumetrically displaced pre-swirl stator vanes’.  Applicant should review and make consistent terms and reference characters in the disclosure.
7.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
8.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
9.	The specification is objected to for including informalities and lack of antecedent basis with the claimed terminology specifically as follows:
(1) The Specification does not include the application status of the aforementioned parent applications.  
(2) The claimed feature limitations for “the internal working parts” is not fully consistent with the specification as indicated previously in this Office Action.   In addition, similar features have different names as provided in the examples above.
Claim limitations should be fully consistent with feature limitations found in and described in the specification.  Applicant is reminded that MPEP § 608.01(o) requires consistent nomenclature in the claims and specification, as provided for applicant’s use below: 
608.01(o) Basis for Claim Terminology in Description [R-11.2013]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The specification should be objected to if it does not provide proper antecedent basis for the claims by using form paragraph 7.44.
10.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification includes terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.  Examples: the specification refers to ‘intake flow guide vanes’ and ‘straightener intake flow guide vanes’; ‘anti-swirl stator vanes’, ‘pre-swirl stator vanes’ and ‘stator vanes’; ‘spoke vanes’, ‘angled spoke vanes’, ‘steering vane’ and ‘steering spoke vanes’; ‘interchangeable blades’, ‘interchangeable blade assembly’, ‘confusor/stator interchangeable blades’, ‘interchangeable blade assembly section’, ‘interchangeable leading edge blade assembly’, ‘interchangeable blade section’, interchangeable blade’, ‘interchangeable confusor/stator blade assembly’ and ‘interchangeable blades assembly’; and ‘steering vane’ and ‘jump-up steering vane’.  Such are inconsistent and confusing for whether or not all of these features are the same. Consistent terminology should be used throughout the specification.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
13.	That which distinctly constitutes “internal working parts” is unclear, especially when considering the inconsistencies of the disclosure (specification and claims) as indicated.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	As best understood by the examiner, claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Broinowski (US 6027383 A) in view of McBride (US 6692318 B2).  Broinoski discloses a marine ducted mass flux (water flow mass rate per unit area) propulsion system, including intake section, impeller section, discharge section, passage capable of creating a flow path for a water stream on a volumetric basis and extending from intake section to an outlet of the discharge section, a plurality of internal working parts (which include all the parts claimed by applicant) at least partially accommodated (housed) within the passage, and an axial cross-sectional area of the passage is varied throughout the length of the passage with a decreasing cross-sectional area from inlet to outlet that accommodates a volumetric mass of the plurality of the internal working parts while maintaining a decreasing water volume (interpreted as water flow cross-sectional area) from the intake opening of the intake section to the outlet of the discharge section; see Figs, especially Fig. 1 and corresponding description.  Broinoski does not disclose an increasing cross-sectional area; however, McBride discloses that flow may be diffused by progressively increasing the flow area to increase the pressure and decrease the flow velocity, thereby improving cavitation performance, and can be accomplished, for example, by gradually increasing the diameter of a circular shaped outer casing from a first end of the inlet section 11 at the inlet opening 4a to a second end of the inlet section 11 connected to the impeller section 12.  Therefore, providing such an arrangement would increase pressure and decrease flow velocity and cavitation and facilitate a constant accelerating water volume and steady-state flow as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	As best understood by the examiner, claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. 10597129. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are encompassed by the claims of the patent.
Allowable Subject Matter
18.	If not for the above double patenting rejection, claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
19.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references show variable cross-sectional discharge areas for watercraft jet-pumps.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
21.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
10/13/2021